Citation Nr: 0736477	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-40 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for prostate 
adenocarcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
15, 1942 to December 13, 1945 and from December 28, 1945 to 
August 31, 1962.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Houston Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection a 
thyroid condition and denied an increased rating for prostate 
adenocarcinoma.  At the same time, the RO declined to reopen 
a claim seeking service connection for arteriosclerotic heart 
disease.  

In August 2003, the veteran appeared to disagree with the 
July 2003 rating decision.  Subsequently, in September 2003, 
the RO granted service connection for a thyroid mass and 
assigned a 30 percent evaluation, effective February 18, 
2003.  As the veteran did not appeal the rating assigned, 
this decision was considered a full grant of the benefit 
sought.  A September 2004 statement of the case (SOC) 
addressed only the issue seeking an increased rating for 
prostate adenocarcinoma in which the veteran perfected his 
appeal and requested a video conference hearing before a 
member of the Board.  In February 2005 the rating assigned 
for prostate adenocarcinoma was increased to 40 percent, 
effective February 18, 2003.  

The issue seeking to reopen a claim for arteriosclerotic 
heart disease was addressed again in a July 2005 rating 
decision and an August 2007 SOC.  In the meantime, in 
November 2006, the RO grant entitlement to individual 
unemployability (TDIU) effective February 18, 2003.  In 
September 2007 statements, the veteran and his representative 
indicated that the veteran wished to withdraw his appeal 
regarding arteriosclerotic heart disease and desired to 
continue the appeal seeking an increased rating for prostate 
adenocarcinoma.  Therefore, the matter seeking an increased 
rating for prostate adenocarcinoma will be the only matter 
addressed by the Board.    

A video conference hearing before a member of the Board was 
scheduled for November 2, 2007, however, the veteran withdrew 
his appeal (as will be discussed below) prior to this date.  

FINDINGS OF FACT

In an October 2007 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his appeal seeking an 
increased rating for prostate adenocarcinoma; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In an October 2007 written statement, the veteran has 
withdrawn his appeal seeking an increased rating for prostate 
adenocarcinoma.  The veteran is satisfied with the grant of 
TDIU and no longer wishes to pursue his appeal.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

ORDER

The appeal seeking entitlement to service connection for 
prostate adenocarcinoma is dismissed.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


